OPINION OF THE COURT
Per Curiam.
On October 24, 1997, the respondent pleaded guilty to the crime of grand larceny in the fourth degree, a class E felony, in violation of Penal Law § 155.30, in the County Court, Suffolk County, before the Honorable John V. Vaughn.
*6Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Rosenblatt, Miller and O’Brien, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Eric N. Lazarus, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Eric N. Lazarus is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.